Citation Nr: 1419003	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a video-conference hearing in February 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is needed to ensure that the medical opinion is adequate to adjudicate the claim.  The VA examiner in July 2012 provided a negative conclusion on the relationship to service based on the lack of medical evidence during service and in the intervening years without addressing the Veteran's statements of in-service and continuous symptoms.  Therefore, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally at his hearing, the Veteran reported seeking treatment at VA beginning in 2002.  Those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records from 2002 to July 2007 and from September 2009 forward.

2. Then, forward the claims file to the July 2012 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion as to whether the Veteran's current neck disability is at least as likely as not related to jarring motion and parachuting during service.

The examiner should take note of and address the Veteran's statements of symptoms during service and symptoms since service.   

The examiner must provide detailed rationale for all opinions offered, and if lay statements are rejected, the examiner must provide a reason.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Review the examiner's opinion to ensure compliance with these directives and return the opinion if it does not.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



